DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 6/27/2022.  
Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18 and 20-29 are pending.
Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18 and 20-29 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Harrell (Reg. 71,855) on 7/11/2022.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


1.  (Currently Amended)  A system comprising:
	a memory storing processor-executable process steps; and
	a processing unit to execute the processor-executable process steps to:
	receive a request to create a virtual machine associated with a requested number of resource units of each of a plurality of resource types;
	determine, for each of the plurality of resource types, a pool of available resource units;
	determine, for each of the plurality of resource types, a subset of the pool of available resource units of the resource type based on utilization information indicative of a percentage of remaining expected lifetime operations utilization of each resource unit of the pool of available resource units of the resource type and an earmark indicator of each resource unit provided by metadata;
	for each of the plurality of resource types, select the requested number of resource units from the determined subset of the pool of available resource units of the resource type; and
	allocate the selected resource units of each of the plurality of resource types to the virtual machine.

8.  (Currently Amended)  A computer-implemented method comprising:
	receiving a request to create a virtual machine associated with a requested number of resource units of each of a plurality of resource types;
	determining, for each of the plurality of resource types, a pool of resource units of a computer server;
	for each of the plurality of resource types, determining a subset of the pool of resource units of the resource type based on utilization information indicative of a percentage of remaining expected lifetime operations utilization of each resource unit of the pool of resource units of the resource type and an earmark indicator of each resource unit provided by metadata;
	for each of the plurality of resource types, selecting the requested number of resource units from the determined subset of the pool of resource units of the resource type; and
	instantiating a virtual machine on the computer server based on the selected resource units of each of the plurality of resource types.


15.  (Currently Amended)  A system comprising:
	a plurality of computer servers, each of the plurality of computer servers comprising one or more resource units of each of a plurality of resource types;	
	a resource manager to:
	receive a request to create a virtual machine associated with a requested number of resource units of each of a plurality of resource types;
	determine, for each of the plurality of resource types, a pool of available resource units of a first one of the plurality of computer servers;
	determine, for each of the plurality of resource types, a subset of the pool of available resource units of the resource type based on utilization information indicative of a percentage of remaining expected lifetime operations utilization of each resource unit of the pool of available resource units of the resource type and an earmark indicator of each resource unit provided by metadata;
	for each of the plurality of resource types, 
	allocate the selected resource units of each of the plurality of resource types to the virtual machine; and
	a usage monitor to:
	monitor usage of the virtual machine;
	generate usage information based on the monitored usage; and
	transmit the usage information to the resource manager.



Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 4, 5, 7, 11, 12, 14, 18 and 20-29 depending on claims 1, 8 and 15, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196